IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
VS. | Case No. 3:19cr116
ROMAN GARCIA, | JUDGE WALTER H. RICE
Defendant. |

 

ENTRY SETTING BRIEFING SCHEDULE ON DEFENDANT’S MOTION TO
SUPPRESS EVIDENCE IN THE FORM OF STATEMENTS (DOC. #14)

 

At the conclusion of the oral and evidentiary hearing, held on the Defendant’s Motion to
Suppress Evidence in the form of statements (Doc. #14), said hearing held on December 2, 2019,
the following briefing schedule was discussed and agreed upon, to wit: within 21 days after the
filing of the transcript of the aforesaid hearing, the government will file its post-hearing
memorandum, to be followed within 21 days thereafter with any memorandum desired by
Defendant. Should Defendant file a post-hearing memorandum, the government must file its
reply memorandum not later than 14 days following Defendant’s submission.

hh Ertan wee

December 2, 2019 WALTER H. RICE —
UNITED STATES DISTRICT JUDGE

Copies to:

Counsel of record
